Citation Nr: 1035621	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-13 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The appellant's deceased husband had active service from November 
1942 to September 1945.  The Veteran died in September 1991.  The 
appellant is the surviving spouse of the Veteran, and is seeking 
entitlement to non-service connected death pension benefits.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied entitlement to service connection for the cause of death.  
Although, the rating decision on appeal did not include the issue 
of entitlement to non-service-connected death pension benefits, 
the appellant's May 2007 Form 9 substantive appeal to the Board 
notes that the appellant wishes to appeal all of the issues 
listed in the April 2007 statement of the case (SOC).  The April 
2007 SOC notes that the issues the appellant disagreed with in 
her July 2005 notice of disagreement (NOD), which included a VA 
Improved Pension Eligibility Verification Report form, were 
entitlement to service connection for the cause of the Veteran's 
death and nonservice-connected death pension benefits.  See 38 
C.F.R. §§ 20.200, 20.202.  In November 2009, the Board denied 
service connection for the cause of the Veteran's death and 
remanded the claim of non-service connected death pension 
benefits to the RO for additional development, which has been 
accomplished.  Thus, the issue of death pension benefits is 
properly before the Board.

The RO in San Diego, California, currently retains jurisdiction 
of the Veteran's claim file.

The appellant was notified of her requested September 2009 Board 
hearing in August 2009, however she did not appear at the hearing 
and has indicated no desire to reschedule it.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).





FINDING OF FACT

The appellant's annual reported income exceeds the maximum annual 
income for death pension benefits for a surviving spouse.  


CONCLUSION OF LAW

The criteria for non-service connected death pension benefits.  
38 U.S.C.A. §§ 1541, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 C.F.R. 
§ 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by letter 
dated in December 2009.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, and; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim, and the relative 
duties of VA and the claimant to obtain evidence.  The claim was 
subsequently readjudicated in February 2010 and July 2010 
supplemental statements of the case (SSOCs), following the 
provision of notice.  The claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

VA has assisted the appellant in obtaining necessary evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file; 
and the appellant has not contended otherwise.
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time



Analysis

The appellant seeks non-service connected death pension benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these 
benefits if the Veteran served for 90 days or more, part of which 
was during a period of war; and, the appellant meets specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining 
income for this purpose, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  

Exclusions from income include the expenses of the Veteran's last 
illness and burial and for the Veteran's just debts, debts not 
incurred to secure real or personal property, if paid by the 
appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted 
only for the 12-month annualization period in which they were 
paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization period; 
to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from November 1942 to September 
1945, during World War II, and received the Purple Heart.  Thus, 
as the Veteran served during a period of war and, in order to be 
entitled to non-service connected death pension benefits, the 
appellant must only meet the specific income and net worth 
requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

The appellant reported that she had no dependents in various 
written submissions to the RO.  

The appellant filed her claim for non-service connected death 
pension benefits in 2005.  Therefore, the Board must calculate 
her family income for the years 2005 through 2009.  See 38 C.F.R. 
§ 3.271(a).   

In July 2005 the appellant reported Social Security income of 
$700.00 dollars per month and other income from Neiman Marcus and 
Irvine Company.  The appellant reported from January 2004 to 
December 2004 gross wages from all employment of $10,263 dollars, 
and from January 2005 to December 2005 gross wages from all 
employment of $5,118 dollars.  The appellant reported that she 
had no dependents, and did not indicate that she had any medical 
expenses.  

In her May 2007 Form 9 substantive appeal to the Board, the 
appellant stated that her income is $920 dollars per month, 
total.  

In February 2010 the appellant reported income of $829 dollars 
per month from Social Security, $91.88 dollars per month from 
Fidelity, and $62.52 dollars from Pacific Life.  She also 
reported that her apartment costs $828 dollars per month, food 
costs $200 dollars per month, as well as a number of other non-
medical monthly expenses.  Regarding medical expenses, the 
appellant reported that she pays $96 dollars per month in 
Medicare (Part B) costs, $10 dollars per month in doctor visits, 
$100 dollars per month in prescription medication costs, and $80 
dollars and $30 dollars for taxi service and paramedic costs, 
respectively, annually.  

Unfortunately, despite the RO's request in a December 2009 
letter, the appellant did not provide her income and medical 
expenses for each year from 2005 to the present.  Thus, the Board 
will decide the appellant's claim on the available income and 
expenses that the appellant has reported and will use her 
reported income for the year reported and subsequent years until 
a new income was reported.  

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 C.F.R. 
§ 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1541(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as if published in VA regulations.  38 C.F.R. § 
3.21.  

Effective December 1, 2005, the MAPR for an otherwise eligible 
claimant, without a dependent child, was $7,094.  Id.  Effective 
December 1, 2006, the MAPR for an otherwise eligible claimant, 
without a dependent child, was $7,329.  Id.  On December 1, 2007, 
it was raised to $7,498.  Id.  Effective December 1, 2008, the 
MAPR for an otherwise eligible claimant, without dependent child, 
was changed to $7,933.  Id.  Effective December 1, 2009, the MAPR 
for an otherwise eligible claimant, without a dependent child, 
was again $7,933.  See Improved Death Pension Rate Table, 
http://www.vba.va.gov/bln/21/Rates/pen02.htm (last visited July 
8, 2010).

As noted above, only paid and unreimbursed medical expenses in 
excess of 5 percent of the MAPR may be excluded from countable 
income.  Thus, from December 1, 2005, expenses in excess of $354 
dollars, from December 1, 2006, expenses in excess of $366 
dollars, from December 1, 2007, expenses in excess of $374 
dollars, and from December 1, 2008 and 2009, expenses in excess 
of $396 dollars may be excluded from income.

Assuming that the appellant paid the amount reported in 2010 for 
each year between  2005 to 2009, the appellant's unreimbursed 
medical expenses were at most $2,582 per year.  No proof of 
payment of these costs was submitted by the appellant, but giving 
the appellant the benefit of the doubt, for purposes of 38 C.F.R. 
§ 3.272(g), $2,582 dollars in unreimbursed medical expenses may 
be excluded from income for each year between 2005 to 2009.  
Personal costs, such as the appellant's reported apartment and 
food expenditures are not unreimbursed medical expenses for 
purposes of 38 C.F.R. § 3.272(g) and may not be excluded.  

The Board calculates her countable income for 2005 ($13,518 minus 
$2582) as $10,936 dollars; for 2006 ($13,518 minus $2582) as 
$10,936 dollars; for 2007 ($11,040 minus $2582) as $8,458 
dollars; for 2008 ($11,040 minus $2582) as $8,458 dollars; and 
for 2009 ($11,784 minus $2582) as $9,202 dollars; these amounts 
exceed the respective MAPRs of $7,094, $7,329, $7,498, and $7,933 
dollars for each of the years from 2005 to 2009.

Therefore, during the entire length of the appeal, the 
appellant's income has exceeded the limits set by law for the 
grant of pension benefits.


The Board is sympathetic to the appellant's financial situation, 
however the Board is bound by the law and regulations in effect.  
Because the claimant's income exceeds the amount authorized by 
governing statutory or regulatory authority, the Board may not 
award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury "must be authorized by a statute")).

Accordingly, the payment of nonservice-connected death pension 
benefits is not warranted.


ORDER

Entitlement to non-service connected death pension benefits is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


